Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Vista Surgical Center, Inc.,
(CCN: 05C0001266),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-11-130
Decision No. CR2324

Date: February 15, 2011

DECISION DISMISSING
REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Vista Surgical Center, Inc., because Petitioner
failed to establish good cause for its untimely hearing request.

I. Background

Petitioner is an ambulatory surgical center in Orange, California, and it participated in the
Medicare program. On September 29, 2010, the Centers for Medicare and Medicaid
Services (CMS) notified Petitioner that it was terminating Petitioner’s participation in
Medicare, based on findings that Petitioner had failed to comply with Medicare
participation requirements. On December 3, 2010, Petitioner filed a request for a hearing,
and the case was assigned to me for a hearing and a decision.

CMS moved to dismiss Petitioner’s hearing request. It filed five proposed exhibits with
its motion, which I am receiving into the record as CMS Exhibit (Ex.) 1 —- CMS Ex. 5.
Petitioner opposed the motion, and it filed two proposed exhibits, which I am receiving as
P. Ex. A and P. Ex. B. Petitioner’s counsel, Lawrence Hoodack, also filed a declaration
on behalf of Petitioner. I am identifying and receiving this document as P. Ex. C.

IL. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue in this case is whether Petitioner has established good cause for filing an
untimely hearing request.

B. Findings of Fact and Conclusions of Law

Petitioner’s right to a hearing in this case is governed by regulations at 42 C.F.R. Part
498. A party desiring a hearing pursuant to the Part 498 regulations must request one
within 60 days from the date of receipt from CMS of an adverse determination. 42
C.F.R. § 498.40(a)(2). The date of receipt will be presumed to be five days from the
mailing date of the notice, “unless there is a showing that it was, in fact, received earlier
or later.” 42 C.F.R. § 498.22(b)(3). Thus, the five-day presumptive date of receipt does
not apply where the date of actual receipt of the notice is established. A party who files a
request untimely is not entitled to a hearing, unless it can show good cause for its
untimely filing.

The undisputed facts of this case are that CMS sent its notice of adverse determination to
Petitioner on September 29, 2010. CMS Ex. 3; CMS Ex. 4 at 2. CMS sent the notice to
Petitioner via FedEx. CMS Ex. 4 at 3. The notice was delivered by FedEx to Petitioner’s
address on September 30, 2010. Jd. The actual date of delivery of CMS’s notice to
Petitioner is, therefore, September 30, 2010, and Petitioner had 60 days from that date, or
until November 29, 2010, to file its hearing request.

Petitioner did not file a hearing request until December 3, 2010. Its hearing request is
untimely, inasmuch as it was filed four days after the expiration of the 60-day filing
period.

Petitioner did not establish good cause for failing to file its request timely. The term
“good cause” is not defined by regulations, but it has been held universally to mean a
circumstance that is beyond an individual’s or entity’s ability to control that prevented
the individual or entity from timely filing a hearing request. Petitioner has offered no
explanation for its untimely filing and has pointed to no circumstance that served to
prevent it from filing a hearing request within the 60 day period permitted by the
regulation.

Petitioner makes several arguments, all of which I find to be without merit. First, it
contends that CMS’s September 29, 2010 notice was not sent to Petitioner via overnight
delivery. That is simply incorrect. CMS established that the notice was sent to Petitioner
overnight via FedEx and that it was delivered on September 30, 2010.

Second, Petitioner appears to argue that CMS cannot show that the notice actually was
delivered to its owner, Lora Altis, at any time before the expiration of the five-day
presumptive period. Thus, according to Petitioner, it should have the benefit of the five
day presumption, and its hearing request actually was filed timely. I find this argument
to be without merit because CMS proved that that notice was delivered on September 30,
2010 to Petitioner’s facility.

There is no requirement in the regulations that a notice be delivered to a specific
individual — a registered agent or to an officer or director of an entity, for example — for
delivery to be accomplished. The regulations require that notice of an adverse
determination be sent to an “affected party.” 42 C.F.R. § 498.20(a)(1). An “affected
party” is the party that is subject to CMS’s determination. In this case, the affected party
is Petitioner. Consequently, CMS’s obligation to provide notice was to send the notice to
Petitioner at its address. Delivery of that notice triggered the 60-day period within which
Petitioner was entitled to request a hearing.

I note, moreover, that Petitioner does not deny that its owner, Lora Altis, actually saw the
notice on the date that it was delivered to Petitioner. Ms. Altis has not averred that she
received the notice after September 30. Petitioner contends only that there is “no
showing” that she personally saw it on September 30.

Petitioner’s counsel argues that, when he received a copy of the notice from his client, he
reviewed it and saw no indication on the document that it had been sent to Petitioner
overnight via FedEx. P. Ex. C. He contends that his research led him to conclude that he
had 65 days from September 29, 2010 to file a hearing request and that he relied on his
research to conclude that he was filing the request timely on Petitioner’s behalf by filing
it on December 3, 2010. Jd. According to counsel, he inquired of FedEx and learned that
some forms of FedEx shipment involve second or third day delivery.

I find this argument to be unpersuasive. Petitioner’s counsel could easily have
ascertained the date of delivery of the notice simply by asking his client on what date it
was received. As I have discussed, the notice was received on September 30, 2010, and
Petitioner does not aver that it failed to record or take notice of the date of receipt.
Indeed, I find it somewhat perplexing that Petitioner’s counsel would rely on the
regulatory presumption without simply asking his client when the notice had been
delivered to it. Moreover, counsel filed the hearing request untimely, even if I accept his
contention that he inquired of FedEx as to how it delivered a document and learned from
it that it is possible to send a document via FedEx by specifying delivery on the second or
third day from the date the notice is sent. Petitioner filed its hearing request on the 64"
day after receipt of notice, and not on the 62" or 63" day.
Finally, Petitioner argues that the notice was actually signed for by an individual named
“T. Castro,” and it asserts that receipt of the notice by this individual was ineffective
because she is not a registered agent for service of process. However, there is no
requirement in the regulations that the notice be served on a particular individual. What
is at issue here is notice — not service — and CMS provided notice in accordance with
regulatory requirements.

Petitioner has made no showing of good cause for its failure to timely file a hearing
request. It has not demonstrated the presence of any circumstance beyond its control that
prevented it from filing a request timely. Consequently, I dismiss the request. 42 C.F.R.
§ 498.70(b), (c).

/s/
Steven T. Kessel
Administrative Law Judge

